UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest even reported): February26, 2015 TRANSOCEANLTD. (Exact name of registrant as specified in its charter) Zug, Switzerland 000-53533 98-0599916 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 10 Chemin de Blandonnet 1214 Vernier, Switzerland (Address of principal executive offices) (Zip Code) +41 (22) 930-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨Soliciting material pursuant to Rule14a-12 under the Securities Act (17CFR240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure Furnished as Exhibit99.1 to this Current Report on Form8-K is the Company’s standalone Swiss statutory financial statements which comprise the statement of operations, balance sheet and notes for the year ended December31, 2014, which financial statements and reports thereon are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits The exhibit to this report furnished pursuant to Item7.01 is as follows: Number Description Standalone Swiss statutory financial statements of Transocean Ltd. which comprise the statement of operations, balance sheet and notes for the year ended December31, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized, on February26, 2015. TRANSOCEAN LTD. By: /s/ Jill S. Greene Jill S. Greene Associate General Counsel Index to Exhibits Number Description Standalone Swiss statutory financial statements of Transocean Ltd. which comprise the statement of operations, balance sheet and notes pages for the year ended December31, 2014
